Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 and the claims dependent therefrom are objected to because the adhesion promoting layer is ostensibly the polycondensation product of the titanate/zirconate and alkoxysilane compounds.  That is, they wouldn’t exist as discrete compounds in the adhesion promoting layer.  Therefore, the word “comprises” in claim 3 is best replaced with “derived from”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  At issue is the fact that claim 1 is directed to a composition comprising discretely of one another a pair of distinct organo-functional alkoxysilane compounds and an organic titanate/zirconate whereas claim 4 discloses a co-condensation product of the same.  The co-condensation product exists in an intermediate-final product relationship with the composition of claim 1 and, therefore, claim 4 cannot be considered as further limiting of the composition defined by the claim from which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 8,9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuda et al., U.S. Patent Application No. 2005/0288474.
	This disclosure is directed to the formulation of a composition comprising the materials outlined in the abstract where component (a) correlates with the claimed alkenyl-functional alkoxysilane, (b) with the claimed organic titanate, prior art component (d) with the amine-functional alkoxysilane to the extent that amine-functional alkoxysilanes make up a significant fraction of the alkoxysilane candidates mentioned in [0053].  Further, a favored permutation of the amine-functional alkoxysilane is aminopropyltriethoxysilane consistent with the requirements of claim 6 as evidenced by its incorporation into each of exemplified embodiments 1 and 3. Relevant to the present discussion, a list of suitable solvents overlapping that which is recited in claim 8 is delineated in [0057]. 
	Concerning claim 9, the employment of colorants is considered in [0059].  
Claims 1, 3, 4, 6-8, 10-11 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sano et al., JP 2015-010178.
	Sano teaches a primer material containing the classes of compound summarized in the abstract in specified relative quantities.  In another permutation [0010] of the invention, there may be added relatively small amounts of aminopropyltriethoxysilane (1-10 parts relative to 100 parts of the alkenyl-functional alkoxysilane).  See [0024,0026,0032] for favored embodiments of the materials that make up the adhesive/primer composition.  The primer has utility in the promotion of adhesion between oil bleeding siloxane elastomers and metal- or plastic substrates [0013,0039-0045].
	An exemplification of the primer composition of interest in the present discussion is offered in Example 3 [0065].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7, 11-12, 18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al., U.S. Patent Application Publication No. 2005/0288474.
Concerning claim 3, the Examiner acknowledges the reference’s silence as to the active addition of water to the adhesive.  However, the skilled artisan is cognizant of the condensation curing mechanism of the prior art system wherein the silanes and titanates undergo initial hydrolysis, for which water is required, followed by condensation with the provision of alcohol as a by-product.  Of course, since the provision of water is not disclosed, neither would be a recommended amount.  One of ordinary skill is, nevertheless capable of ascertaining the requisite quantity of water necessary to hydrolyze all the silicon/titanium-bound alkoxy groups present as a matter of routine experimentation, or even mathematically.
As for claim 7, the former of the two titanium compounds is contemplated in [0040].  While the prior art system is devoid of zirconium compounds, the Examiner interprets claim as not requiring both,  Rather, claim 7 merely intends that where the composition comprises an organotitanate, it is one of the two set forther therein.  Likewise, if the compound added is a zirconium compound, it is required that it be either of the two zirconium-centered complexes disclosed in that claim.
The primers that constitute the prior art invention are used to promote adhesion between at thermoset [0061] and substrates of various compositions [0063].  The reference doesn’t allude to the elastomer composition as a sealant but, on the other hand, a material coating another effectively seals it.  As for the relative amounts of the various components, it can be verified mathematically that the titanate compound constitutes about 15% of the solids content of the composition described in Example 1 and the alkoxysilane compounds about 85% of the solids content and, although the fluoroalkene compound comprising alkenyl groups and silyl groups features alkenyloxysilyl groups as opposed to alkoxy groups, the broader description of this component makes clear that alkoxysilane residues represent a clear alternative to an alkenoxysilane.
Regarding claim 18, the reference curiously avoids advising as to the amount of adhesion promoter to be applied, a parameter that can be disclosed in several ways including weight per unit area, coating thickness, etc.  It is the position of the Office, however, that one of ordinary skill is capable of identifying that amount of primer, and thus the thickness of its layer, necessary to promote robust adhesion while not applying so much that it becomes cost-ineffective. 
Claims 12, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sano et al., JP 2015-010178.
	Whereas the contribution of the titanate is nearly 50% of the solids content in Example 3, the reference discloses elsewhere that it may be added in amounts corresponding to as little as 50 parts relative to 100 parts of the vinyltrialkoxysilane, in which case it would represent not quite 33 wt.% of the total.
	As for claim 14, commercial embodiments of the oil-bleeding silicone rubber are recited in [0045] but the Examiner was unable to ascertain their makeup/curing mechanism.  It can at least be said, though, that the rubber is clearly high temperature curing as evidenced by [0054] and there are primarily two main mechanisms by which siloxane rubbers cure under a high heat condition, those being platinum-catalyzed hydrosilylation cure and peroxide cure.  Insofar as there are only two, the Examiner submits that either curing type would be obviously used in the practice of the prior art invention.
Regarding claim 18, the reference curiously avoids advising as to the amount of adhesion promoter to be applied, a parameter that can be disclosed in several ways including weight per unit area, coating thickness, etc.  It is the position of the Office, however, that one of ordinary skill is capable of identifying that amount of primer, and thus the thickness of its layer, necessary to promote robust adhesion while not applying so much that it becomes cost-ineffective. 
Allowable Subject Matter
Claims 2, 5, 14-17, and 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





May 17, 2022

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765